Citation Nr: 0121776	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for temporomandibular 
joint (TMJ) syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for fibrositis with 
migratory polyarthralgias, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 RO decision which denied the veteran 
increases in his noncompensable evaluation for TMJ syndrome 
and his 20 percent evaluation for fibrositis with migratory 
polyarthralgias.  The veteran testified at a Board hearing in 
May 1998.  In November 1998, the Board remanded the increased 
rating issues to the RO for further development.  In August 
1999, the RO granted an increased 10 percent evaluation for 
TMJ syndrome.  The veteran continues to appeal for higher 
ratings. 


FINDINGS OF FACT

1.  The veteran's TMJ syndrome limits his inter-incisal range 
to 25 mm.

2.  The veteran's fibrositis with migratory polyarthralgias 
is productive of episodic musculoskeletal pain and 
tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for TMJ syndrome 
have been met.  38 U.S.C. § 1155 (West 1991);  38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2000).

2.  The criteria for a rating in excess of 20 percent for 
fibrositis with migratory polyarthralgias have not been met.  
38 U.S.C. § 1155 (West 1991);  38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from August 1978 to 
December 1988.  A review of his service medical records 
indicates that he was treated for and diagnosed with TMJ 
syndrome while in service.  His service medical records also 
indicate that he was treated on several occasions for pain in 
his joints, and fibrositis syndrome was noted in his 
treatment records.

In March 1992, the RO granted service connection and a 20 
percent rating for fibrositis with migratory polyarthralgias.  

In June 1995, the RO granted service connection and a 
noncompensable rating for TMJ syndrome.

VA dental records from 1995-1997 indicate the veteran 
complained of pain due to his TMJ syndrome, and he had an 
oral prosthesis adjusted to account for a new crown he 
received.

He filed his current claims seeking increased ratings for TMJ 
syndrome and fibrositis in January 1997, claiming that both 
conditions had worsened.  

At a Board hearing in May 1998, the veteran related the 
difficulties caused by his fibrositis.  He stated that he 
experienced aches, soreness, and stiffness in his muscles and 
joints, and indicated that these conditions were exacerbated 
by cold weather.  He stated that he worked as a mail carrier 
for the Post Office, and had difficulties with his job and 
had missed work because of his fibrositis.  He also testified 
regarding pain he experienced in his right jaw from TMJ 
syndrome, and indicated that he had popping in both jaws and 
had difficulty chewing sometimes.  He indicated that these 
conditions were worse in the winter than in the summer.  

Treatment records for the veteran from the Columbia 
Rehabilitation Clinic from May 1998 through October 1998 show 
he received treatment for low back and right hip pain, 
diagnosed as a lumbar strain as the result of an on-the-job 
injury.  He complained of pain with prolonged sitting and 
standing, and in June 1998 reported pain radiating down the 
right leg to the knee.  In October 1998, he reported pain 
radiating down his right leg to his foot, as well as pain in 
his sacroiliac joint.

June 1998 treatment records from Northeast Family Practice 
note complaints of lower back pain from a job-related injury, 
and note that his fibromyalgia (also known as fibrositis) was 
stable.  Earlier records from Northeast Family Practice from 
1995 and 1996 show the veteran took Norflex for his 
fibromyalgia.

Treatment records from June 1998 through December 1998 from 
the Moore Orthopaedic Clinic show the veteran complained of 
persistent low back pain and pain in the right buttock and 
right sacroiliac joint.  X-rays showed no malalignment or 
obvious bony abnormality, no significant loss of disc space, 
and no obvious spondylolisthesis.  He experienced significant 
relief from a November 1998 sacroiliac joint injection.  
Treatment records from December 1998 show the veteran with 
full range of motion of the lumbar spine, an essentially 
negative Fabere test bilaterally, and no areas of significant 
tenderness, and found the veteran to be neurovascularly 
intact.  The examiner noted the veteran's back injury to be 
work-related.

A hospital report from the Lexington Medical Center in 
November 1998 indicates that the veteran received a spinal 
injection for right sacroilitis.

A VA examination in December 1998 noted that the veteran 
complained of experiencing back and knee pain.  He reported 
he had been having difficulty sleeping, but was no longer 
having as much difficulty.  He reported a history of duodenal 
ulcers, and indicated that he had an SI joint injection in 
November 1998.  He reported feeling depressed and withdrawn.  
He indicated that he had lost time from his job because of 
back and right shoulder problems.  The examiner noted 
tenderness in the back and right shoulder; other joints were 
normal.  The assessment was degenerative joint disease, and 
it was also noted the veteran gave a history of fibrositis.

Outpatient treatment reports from the VA Medical Center from 
January 1997 through February 2000 show the veteran 
complained of right neck and back pain and of chest wall pain 
in December 1998 following a mastectomy done in August 1998.  
February 1999 treatment records note chronic pain from 
arthritis. February 1999 X-rays of the shoulders and knees 
were essentially negative.  In March 1999, the veteran 
complained of left knee, right shoulder, and low back pain, 
as well as bilateral hip pain.  This pain was noted as being 
mainly positional and was associated with weight bearing 
activity and repetitive motion.  An examination showed no 
edema, no erythema of joints, and a good range of motion.  
There was tenderness to palpitation at the trapezius 
insertions, and muscle strength was 5/5.  There were no 
effusions and no pain at the occipital area.  There was 
crepitus in both knees.  In July 1999, the veteran again had 
pain in his right hip and shoulder and in his knees.  
Crepitus of the knees was noted again with tender spots doing 
better.  In October 1999, he was seen after experiencing pain 
in the palms of his hands and pain bilaterally in his heels 
and toes for three days.  Foot
x-rays at this time were negative.  Treatment notes from 
November 1999 show that he complained of aching all over from 
his fibromyalgia when the weather became colder.  In December 
1999 he again complained of pain bilaterally in his hands and 
feet, and in January 2000 he experienced pain in his 
shoulders and feet.  X-rays of his feet at this time were 
negative.  X-rays of the right shoulder were negative except 
for minimal spurring from the inferior glenoid; the left 
shoulder showed similar spurring from the inferior glenoid 
and minimal acromioclavicular arthritic change.  

Treatment records from March 1999 through May 1999 from Dr. 
J. Leuron indicate the veteran complained of TMJ pain and 
popping.  

In April 1999, the veteran filed a claim for an increased 
rating for his TMJ.

The veteran received TMJ X-rays at the Baptist Medical Center 
in April 1999.  The impression was anterior meniscal 
dislocation on the right side without recapture, and probable 
anterior dislocation with recapture on the left side.  The 
right meniscus was noted to be somewhat attenuated, with 
perforation not excluded.

In June 1999, the veteran was given a VA dental and oral 
examination.  The examiner noted that the veteran's history 
revealed that he had severe TMJ disorder which would require 
open surgery.  Clinical examinations showed severe pain in 
the right temporalis region with bilateral retrodiscal pain 
and right masseteric pain.  He was noted to have 25 mm of 
opening, with no deviation upon opening.  He had severe pain 
upon biting into something soft.  There was no popping or 
clicking noted by auscultation.

In an August 1999 rating decision, the RO granted an 
increased 10 percent evaluation for TMJ syndrome.

In May 2000, the veteran was given a VA spine examination.  
It was noted he still worked for the Post Office.  He 
complained of experiencing bilateral shoulder pain for the 
previous two or three years, and that his pain was at the 
extremes of his motion.  He also said that he had pain when 
the weather changed.  He stated that he had been diagnosed 
with biceps tendinitis and that any sort of repetitive 
activity bothered his shoulders.  He also complained of 
bilateral knee pain, and stated that he felt pressure in his 
knee after standing for an hour and had pain on the inner 
part of his knee after standing for two hours.  He indicated 
difficulty going from a squat to a stand, and in climbing 
steps.  Physical examination revealed full active and passive 
ranges of motion in his shoulders, and rotator cuff strength 
of 5/5.  He had positive Yergason and Speed tests.  He had 
tenderness to palpitation directly over the biceps tendon 
bilaterally.  Examination of his knees showed no effusion, no 
varus or valgus instability, and no anterior or posterior 
instability.  He had medial facet tenderness bilaterally, and 
moderate patellofemoral crepitus with motion.  He had no 
medial or lateral joint line tenderness with palpitation.  
The examiner's impression was evidence of biceps tendinitis 
bilaterally and evidence of a bilateral patellofemoral 
arthritis.  The examiner indicated the 
polyarthralgia/fibromyositis would likely explain the 
intermittent shoulder tendonopathy and bursitis, but not the 
true knee arthropathy of the patellofemoral joints.

Analysis

The veteran claims an increase in the 10 percent rating 
assigned for his service-connected TMJ syndrome, and an 
increase in the 20 percent rating assigned for his service-
connected fibrositis.  The file shows the evidence has been 
properly developed, and there is no further VA duty to assist 
the veteran with his claims.  38 U.S.C.A. § 5103A (West Supp. 
2001) (Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A. TMJ syndrome

In evaluating the veteran's TMJ syndrome, the Board finds 
that 38 C.F.R. § 4.150, Diagnostic Code 9905, governing 
limited motion of the temporomandibular articulation, is the 
rating code which is most closely related to the veteran's 
TMJ syndrome.  Under Diagnostic Code 9905, a rating of 10 
percent is warranted where the individual's inter-incisal 
range is limited to 31 to 40 mm, or where lateral excursion 
is limited to 0 to 4 mm.  A rating of 20 percent is warranted 
where the individual's inter-incisal range is limited to 21 
to 30 mm.

Here, the evidence indicates that the veteran's jaw has 
anterior meniscal dislocation on his right side, and probable 
anterior dislocation on his left side.  He has severe pain in 
the right temporalis region with bilateral retrodiscal pain 
and right masseteric pain.  At the June 1999 examination, his 
inter-incisal range was 25 mm, and he had severe pain upon 
biting into something soft.  This degree of limited TMJ 
motion is properly rated 20 percent under Code 9905.  It is 
not shown that pain on use would result in an even greater 
limitation of motion to the extent required for a rating 
higher than 20 percent.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).

In light of evidence, the Board finds that the veteran's TMJ 
syndrome has increased in severity and that a higher rating 
of 20 percent is now warranted under Diagnostic Code 9905.

B. Fibrositis

The veteran currently has a disability rating of 20 percent 
for his service-connected fibrositis with migratory 
polyarthralgias.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5025, governing fibromyalgia (or fibrositis, primary 
fibromyalgia syndrome), a disability rating of 20 percent is 
warranted for widespread muscoloskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, where such symptoms are episodic in nature, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  A disability rating of 40 
percent is warranted where such symptoms are constant, or 
nearly so, and refractory to therapy.  

The medical evidence before the Board indicates that the 
veteran has suffered from fibrositis for a number of years.  
He has a history of seeking treatment for pain in his 
shoulders, back, hips, and knees.  As noted in the medical 
records, including the last VA examination, some of the 
veteran's orthopedic problems are independent of the service-
connected fibrositis.  He has complained that his pain has 
caused him difficulty in performing his job and has caused 
him to lose time from work.  He has also indicated that his 
pain is at the extremes of his motion, and is worse when the 
weather becomes colder.  Treatment records indicate the 
veteran's pain as being associated with weight bearing and 
repetitive activity, and examination results show the veteran 
with a good range of motion.  Treatment records also indicate 
the veteran complains of symptoms such as fatigue, sleep 
disturbance, stiffness, and depression.  However, such 
symptoms as well as the veteran's complaints of pain and 
tenderness appear to be episodic in nature rather than 
constant, and largely the result of activity at the extremes 
of his motion and in cold weather.  

The veteran's episodic symptoms are contemplated in the 20 
percent rating currently assigned for the fibrositis.  The 
evidence does not show symptoms that are constant, or nearly 
so, and refractory to treatment; thus the 40 percent criteria 
of Code 5025 are not met.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
fibrositis with migratory polyarthralgias.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).











ORDER

An increased rating, to 20 percent, for TMJ syndrome is 
granted.

An increase in a 20 percent rating for fibrositis with 
migratory polyarthralgias is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

